DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/25/2022 has been entered. Claim(s) 1-8 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 01/25/2022. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyabu (WO2016190403A1) as evidenced by Baranov et al. ("Effect of structure on the frictional behavior of a copper-titanium-carbide composite." Soviet Powder Metallurgy and Metal Ceramics 16.1 (1977): 28-30.) and in view of Kawakami et al. (GB2355016A), and further in view of Hayahshi et al. (JPH08135703A). 
Regarding Claims 1, 3-4, and 7-8, Oyabu teaches a copper-based sintered friction material (abstract) sintered at 800-1000 C (Page 9, Lines 333-340) consisting of a composition that overlaps with the claimed composition ranges for the following components: 
While the composition taught by Oyabu in table 1 were in volume percent (the middle column is volume percent of graphite for large artificial graphite, small artificial graphite, and scaly graphite respectively), the following conversion to mass percent was done by assuming apparent powder densities of Cu, Sn, low carbon FeCr, Graphite, MgO, ZrO2, and alumina powders of 9, 7.3, 7.5, 1.8, 3.6, 5.9, and 3.95 g/cm3 respectively on the basis of 100 cm3 of mixture, to yield the following calculated mass ranges of each component: 
 
Cu
Sn
FeCr
Graphite
MgO
ZrO2
Al2O3
1
70.2
2.8
2.9
15.5
2.7
4.5
1.5
2
67.4
2.5
5.8
15.5
2.7
4.5
1.5
3
61.4
2.4
11.6
15.7
2.8
4.5
1.5
4
55.4
2.1
17.7
15.9
2.8
4.6
1.5
5
42.9
1.6
30.1
16.2
2.9
4.7
1.6


The calculated range read on the claimed ranges for the following components:

Component
Claimed Mass% 
Prior art mass%
Cu/Cu alloy
40-80
42.9-70.2
Ni
0-5
0
Sn
0-10
1.6-2.8
Zn
0-10
0
Fe/Fealloy
2-40
2.9-30.1
lubricant
5-30
15.5-16.2
Metal oxide/nitride
1.5-30.0
8.7-9.2


Regarding the claim limitation of VC in the range of 0.5-5% weight, Oyabu does not teach the presence of carbides in the claimed range. However, it is well known in the art that high wear resistance under dry sliding friction conditions is exhibited by materials with heterogeneous structures composed of both hard and softer, ductile constituents such as TiC in copper (evidenced by Page 28, [001-003] of Baranov et al.). However,  Kawakami teaches a copper alloy sintering alloy comprising 0.1-10% volume hard particles (abstract) to improve the wear resistance and anti-seizure property of the copper material (Page 4, Lines 26-28 to Page 5, Lines 1-4); where the hard particles are a powder of VC carbide (Page 7, Lines 20-26 to Page 8, Lines 9-10). Therefore, it would have been obvious to one of ordinary skill in the art to add VC powder as a hard carbide to the copper friction system taught by Oyabu in the claimed range for the purpose of improving wear resistance and anti-seizing properties of the copper system. 
Further, FeCr is considered ferrochromium. 
Regarding the claimed limitation of “the mixed powder compris[ing] stainless steel as the Fe alloy”, Oyabu teaches Fe alloy in the form of FeCr in a mass range of 2.9-30.1%, but is silent regarding the addition of Fe alloy in the form of stainless steel. However, Hayashi teaches a friction material for a disc brake pad in which stainless steel fiber or powder is added in a ratio of 3-10% to increase the coefficient of friction of the material [0014]. Therefore, it would have been obvious to one of ordinary skill in the art to add stainless steel in the friction material of Oyabu as a source of iron for the purpose of increasing the coefficient of friction of the material. 
Regarding Claims 2, 5-6, and 8, in the inventive examples of Oyabu in Table 2, the volume percentage of graphite is kept constant at 45%, which leads to a mass percentage of 15.5-16.2% lubricant by mass. However, in claim 1, Oyabu teaches the volume fraction of lubricant can be present in a range of 30-60% volume, which is considered to overlap with the claimed graphite range of 5-15% by mass. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 


Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Hayashi reference teaches brake pads used for disc brakes of motorcycles in which the disc rotor is made of stainless steel where the steel fiber is used to improve the coefficient of friction for the friction material between metals of the same type with a stainless disc rotor as the improvement cannot be obtained with the rotor is not made of stainless steel; on the other hand, the disc brake of Oyabu is used for a high speed railway vehicle and Harada uses higher temperature Ni-Cr-Mo steel for disc brake as such the high speed railway vehicle is not made of stainless steel. An ordinary artisan would not refer to Hayashi to increase coefficient of friction because the improvement cannot be obtained when disc rotor is not made of stainless steel. 
This is however, not convincing. The friction between bodies depends on multiple factors such as material pairings, surface temperature, sliding speed and any friction adjusting material in the composition. Oyabu teaches friction material constituting a disc brake is usually manufactured by adding a friction adjusting material. Hayashi teaches that in order to increase a friction coefficient in a friction material such as a disc brake pad, stainless steel fiber adds high hardness to the material which in turn increases the coefficient of friction. While applicant argues that because the material pairings of the respective references are different (stainless steel disc rotor and stainless steel containing disc brake pads for Hayashi; and copper-based friction material with what applicant presumes is conventional Ni-Cr-Mo steel); an ordinary artisan would not have expected the coefficient of friction in Oyabu to increase or improve with the added stainless steel fibers of Hayashi as “the improvement of the coefficient cannot be obtained when the disc rotor is not made of stainless steel.” This is not convincing as the argument used in the rejection is that an ordinary artisan would be motivated to modify the copper-based friction material used for disc brake pads of the primary reference with stainless steel fibers as a friction modifying material to increase hardness of the copper-based composition thereby increase the friction coefficient which in the case of a brake pad, improves braking. This modification would be considered to improve the friction composition regardless of its composition with stainless steel, Ni-Cr-Mo steel, or any other alloy pairing as increased hardness improves friction regardless of the metal pairing used. While applicant may be correct in asserting Ni-Cr-Mo steel is conventionally used for disc brakes in high speed railway vehicles; the assertion that improvement in coefficient of friction cannot be obtained when the disc rotor is not stainless steel is considered merely speculation; the arguments of counsel cannot take the place of evidence in the record. (See MPEP 716.01(C)(II)). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735